The offense is assault to murder; punishment fixed at confinement in the penitentiary for a period of seven years.
From the transcript before us, it appears that the trial took place before a special judge. The Statute requires that before a special judge shall enter upon his duties, he shall take the oath of office required by the Constitution, and his selection and the fact that the oath of office has been administered to him shall be entered upon the minutes of the court as a part of the record in the cause. Upon this subject the present record is silent. That it is essential that the oath of office be taken and that the record reveal it has often been declared by this court. See Smith v. State, 24 Texas Crim. App. 290; Reed v. State, *Page 190 55 Tex. Crim. 138; 114 S.W. Rep. 834; Dawes v. State, 222 S.W. Rep. 560.
As the matter is presented, we have no choice but to order a reversal of the judgment, which is accordingly done.
Reversed and remanded.
                    ON MOTION FOR REHEARING.